DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because legal phraseology “comprising” is used in the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakashita et al (8,734,553 B2).
Regarding to claim 1, Sakashita et al teach an air supply box (10 in Fig. 1, col. 4, lines 56-67) comprising an air inlet (13) and a box body (10a & 10b), wherein the box body (10a & 10b) is internally provided with a filter (30), wherein a plurality of filter profiles that are sequentially connected are arranged on inner side surfaces of the box body, wherein a comer dust generating pipe (86 in Fig. 2) is arranged between two filter profiles of the plurality of filter profiles, wherein a dust distributing pipe (88 in Fig. 2) is arranged at a top end of the plurality of filter profiles, and the dust distributing pipe (88) is communicated with the corner dust generating pipe (86), wherein a plurality of dust holes (94) are formed in a top end of the dust distributing pipe (88) (col. 9, lines 23-26).
Regarding to claim 2, Sakashita et al show in Figure 2 that a corner detecting pipe (95 in Figs. 2, 5 & 11) is arranged between the two filter profiles, wherein the corner detecting pipe (95) and the corner dust generating pipe (86) are symmetrically arranged about a center of the box body (10a & 10b), and both the comer detecting pipe (95) and the corner dust generating pipe (86) extend to a bottom end (see Fig. 2) of the box body (10a & 10b).
Allowable Subject Matter
8.	Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	None of the prior arts further discloses the dust distributing pipe extends from the top end of the plurality of filter profiles to the center of the box body, and a top end of the corner dust generating pipe and a top end of the comer detecting pipe extend from the top end of the plurality of filter profiles to the center of the box body, wherein a bottom end of the plurality of filter profiles is provided with a lower protruding edge which extends to the center of the box body, wherein edges of upper surfaces of the filter are provided with upper sealing rings and edges of lower surfaces of the filter are provided with lower sealing rings, and the upper and lower sealing rings are respectively in contact with the dust distributing pipe and the lower protruding edge.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        July 01, 2022